Title: From George Washington to Major General Alexander McDougall, 25 June 1779
From: Washington, George
To: McDougall, Alexander


        
          Dr Sir
          New Windsor June 25: 1779
        
        In answer to your Letter of the 19th I request that you will send me All the proceedings of Court Martials in your hands in Capital cases, where the sentences have not been executed. If there are any sentences which have been approved by you; but yet remain unexecuted, you will be pleased to particularize them. I fully agree in sentiment with you, as to the impolicy of too frequent punishments.
        I shall be obliged by your sending me the Arrangement of the Massachusets line, made by the Committee of Officers. I am Dr Sir with great regard Your Most Obedt servt
        
          Go: Washington
        
      